The opinion of the court was delivered by
Redfieed, J.
Whether this plea is understood, as it reads, that the debit side of the plaintiffs’ book was more than forty dollars, or with an implication that the sum due was less than forty dollars, it will be impossible to sustain the jurisdiction.
The Revised'Statutes, page 190, § 2, enact that no trustee “process shall be commenced before a justice, when the mattér in demand shall exceed the sum of forty dollars.” By section 8, page 170, it is enacted that “the matter in demand, in actions on book account, shall be considered the debtor side of the plaintiff’s book.” As these two statutes were passed at the same session of the legislature, and are but parts of one system, and are in pari materia, they must be construed as one enactment; and in this view it is impossible to doubt but that the plea to the jurisdiction of the justice is well founded.
Judgment affirmed.